Citation Nr: 0502824	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran is able to adequately attend to the needs of 
daily living without the regular assistance of another person 
and he is able to protect himself from the hazards and 
dangers inherent in his daily environment.

2.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises as a result of his disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance or upon housebound 
status have not been met.  38 U.S.C.A. § 1502(b) (c), 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in December 2001 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The December 2001 VCAA notice letter 
was sent to the veteran prior to the January 2002 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
private medical records have been obtained and that the 
veteran has been provided VA medical examinations.  
Additionally, the veteran has submitted a private medical 
opinion.  Furthermore the veteran submitted a statement in 
December 2001 that he did not have any additional medical 
evidence, that he waived the 30-day development, and that the 
RO could go ahead and process his claim.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  There 
is no indication that there exists any additional evidence 
which has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History

The veteran claims that he is entitled to special monthly 
pension based on the need for regular aid and attendance or 
upon housebound status.  The veteran has no service-connected 
disabilities.  In April 1994, the veteran was granted a total 
disability rating for pension purposes based on 
unemployability.  The veteran has been assigned a 40 percent 
rating for lumbosacral stain; a 40 percent rating for type II 
diabetes mellitus; a 20 percent rating for degenerative 
arthritis of the hips; and a 10 percent rating for 
hypertension.  Noncompensable ratings are in effect for 
bronchitis, hyperacidity syndrome, and hemorrhoids.  He has a 
total combined nonservice-connected disability rating of 70 
percent.

The veteran submitted a September 2001 letter from his 
private physician.  This physician stated that the veteran 
was taking insulin injections three times a day and that the 
veteran tested his blood sugar levels at least four times a 
day.  The physician stated that the medication regimen and 
therapy was necessary to help control the veteran's diabetes 
mellitus II and diabetic neuropathy.  The physician also 
noted that the veteran had hypertension and that he received 
medication for treatment of hypertension.  The physician 
stated that he considered the veteran to be homebound, only 
leaving his house for light shopping and medical 
appointments.  

Private medical records dated from June 2000 to June 2003 
show treatment primarily for diabetes mellitus and 
hypertension.

On VA examination in February 2004, it was noted that the 
veteran had been driven to the examination by his daughter.  
The veteran stated that he did drive, but not at night, or on 
the interstate.  The veteran reported that he had recently 
had his eyes tested and that he had been told that his vision 
was 20/30 in the left eye and 20/40 in the right eye.  The 
veteran indicated that he lived by himself and that he did 
not need assistance of another in protecting himself from the 
ordinary hazards of his daily environment.  It was noted that 
the veteran was not restricted to his home or the immediate 
vicinity thereof.  The veteran reported that he went out 
every day to the post office, or to the café to visit his 
friends.  The veteran stated that he walked about eight 
blocks every day.  The veteran did report that he had some 
problems with loss of balance and dizziness.  He said that he 
especially got dizzy when he stood up from a sitting 
position.  The veteran reported that the last time he was 
hospitalized was four years previously for the flu.  The 
examiner stated that the veteran was capable of managing his 
benefit payments in his own best interests without any 
restrictions, and that the veteran was able to go to the bank 
and withdraw money and use his own money.  The examiner also 
stated that the veteran had the capacity to protect himself 
from the hazards and dangers of his daily environment.  The 
veteran asserted that he had no loss of memory, although he 
did say that he had occasional poor balance and that he had 
some problems walking more than eight blocks.  On examination 
the veteran's gait and posture were within normal limits.  
When told to close his eyes, the veteran said that he felt a 
little dizzy, but he did not stumble, lose his balance, or 
fall down.  The examiner repeated that the veteran was not 
housebound and that he did not require the daily aid and 
attendance of another person, but that his daughter did come 
and check on him daily.  

A VA eye examination in March 2004 revealed that the veteran 
had visual acuity of 20/40 in both eyes, without correction.  
The veteran had near visual acuity of 20/25 in both eyes, 
without correction.  

A.  Aid and Attendance

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; criteria," 
establishes three alternative criteria that constitute 
helplessness.  Neither of the first two criteria under 
section 3.351(c) is applicable to this case because the first 
provision deals with situations where the claimant is legally 
blind, 38 C.F.R 3.351(c)(1), and the second provision deals 
with situations where the claimant is confined to "a nursing 
home because of mental or physical incapacity," 38 C.F.R 
3.351(c)(2).  The third criterion, 38 C.F.R. § 3.351(c)(3), 
directs consideration pursuant to section 3.352(a), which 
provides:

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  C.F.R. § 
3.352(a).

The veteran's private physician did not indicate that the 
veteran needed regular aid and attendance of another person.  
Nor does the remainder of the medical evidence indicate that 
the veteran requires the regular aid and attendance of 
another person.  The record clearly shows that the veteran 
lives on his own, that he is able to walk on his own, and 
that he drives his car on his own.  The veteran was noted to 
have no loss of memory.  The veteran has reported that he 
sometimes experiences dizziness when he stands up, and that 
his daughter checks on him every day.  However, these things 
do not indicate that the veteran needs regular aid and 
attendance.  The evidence does not show that the veteran's 
disabilities have rendered him so disabled as to be incapable 
of self-care.  The February 2004 VA examiner, after a review 
of the veteran's medical history, and after examination of 
the veteran, specifically stated that the veteran had the 
capacity to protect himself from the hazards and dangers of 
his daily environment, and that the veteran did not require 
the daily aid and attendance of another person.  
Consequently, special monthly pension based on the need for 
regular aid and attendance is not warranted.

B.  Housebound Status

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability ratable as 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability ratable as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is permanently housebound by reason of 
disability or disabilities.  Housebound means substantially 
confined to one's dwelling and the immediate premises, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

Thus, the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability ratable as 100 percent 
disabling under the Schedule for Rating Disabilities.  38 
C.F.R. § 3.351(d).  It is clear from the record that none of 
the veteran's disabilities is 100 percent disabling under the 
schedular criteria.  In addition, the evidence does not show 
that the veteran is permanently housebound as the evidence 
shows that he is able to walk and that he is able to drive.

While his private physician has stated that he considers the 
veteran to be homebound, the preponderance of the evidence 
indicates otherwise.  Even the veteran's private physician 
noted that the veteran left his house to do light shopping 
and to go to medical appointments.  As noted above, the 
veteran goes for walks on his own and drives his car on his 
own.  Furthermore, the February 2004 VA examiner explicitly 
stated that the veteran is not homebound.  The veteran is not 
substantially confined to his dwelling or immediate premises 
as a result of his disabilities.  Accordingly, special 
monthly pension due to housebound status is not warranted.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or upon housebound status is denied.


		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


